DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supply part” in claim 3-8 interpreted as a showerhead [0021] and equivalents thereof.
“exhaust part” in claim 3-4 and 6-8 interpreted as an exhaust pipe [0035] and equivalents thereof.
“lifting mechanism” in claim 3-8 interpreted as a shaft and actuator [0027] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Amikura (prev. presented US 2016/0189987).
Regarding claim 1, Amikura teaches a cylindrical inner wall (15 Fig 3 and 4) and that surrounds a stage on which a substrate is placed (Fig 3, 15 surrounds stage 11 and 12) [0019], with a gap between the inner wall and an outer periphery of the stage (Fig 1 and 3, see gap between 15 and stages 11 and 12), the inner wall comprising: a plurality of slits formed at a lower end of the inner wall  at intervals in a circumferential direction of the inner wall (Fig 4, slit is part of opening 15c formed in bottom end of the inner wall, see annotated version also); and a plurality of grooves formed in an inner surface of the inner wall (Fig 4, see annotated version below, groove is formed as part of 15c in inner wall) to extend vertically (see Fig 4 annotated version below, the groove extends vertically) from an upper end to a lower end of the inner surface at locations above the plurality of slits (see annotated version of Fig 4 below) so as to communicate with the plurality of slits (Fig 4, see annotated version also). The plurality of slits face the stage 
    PNG
    media_image1.png
    408
    575
    media_image1.png
    Greyscale
surrounded by the inner wall (stage 11 or 12, facing portions 11b or 12b Fig 1&3).

Regarding claim 3, Amikura teaches a substrate processing apparatus for processing a substrate (abstract), comprising: a processing container (10 Fig 1 and 3) in which a substrate is accommodated (W Fig 1 and 3); a stage configured to place the substrate thereon (11 or 12 Fig 1 and 3) inside the processing container; a gas supply part configured to supply a processing gas from above the stage toward the stage (showerhead 13 Fig 1); an exhaust part configured to exhaust an interior of the processing container [0034]; a partition wall disposed inside the processing container and surrounding the stage with a gap between the partition wall and an outer periphery of the stage (40 Fig 1 and 3); a lifting mechanism configured to move upward and downward the partition wall between a retraction position and a substrate processing position (Fig 1 and 3 and [0031-0033]); and an inner wall (15 Fig 1 and 3) disposed on a bottom surface of the processing container and surrounding the stage (11 or 12 Fig 1 and 3) with a gap between the inner wall and an outer periphery of the stage (Fig 1 and 3); wherein a plurality of slits are formed at a lower end of the inner wall  at intervals in a circumferential direction of the inner wall (opening 15c in bottom of the structure Fig 4, see annotated version), a plurality of grooves are formed in an inner surface of the inner wall to extend vertically from an upper end to a lower end of the inner surface so as to communicate with the plurality of slits (opening of 15c on the inner wall, see annotated version of Fig 4 above), the plurality of slits face the stage surrounded by the inner wall (stage 11 or 12, facing portions 11b or 12b Fig 1&3), a substrate processing space is formed by the partition wall and the inner wall by moving the partition wall to the substrate processing position [0026], and the interior of the processing space is exhausted by the exhaust part through the plurality of grooves and the plurality of slits [0039].
Regarding claim 5, Amikura teaches an exhaust pipe (101 Fig 1)in the bottom surface (Fig 1) disposed outside the inner wall in plan view (Fig 1-3 and [0034] also note the flow of the exhaust shown in Fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amikura.
Regarding claim 2 and 4, Amikura remains as applied above to claims 1 and 3. Amikura fails to teach 7 slits and grooves because Amikura teaches 3. The increase to 7 represents a duplication of part and optimization of the number of slits to affect the control of the flow of the exhaust. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include 7 slits and grooves because this is a duplication of parts and an optimization of the flow dynamics of Amikura.
Regarding claim 6, Amikura teaches an exhaust pipe (101 Fig 1)in the bottom surface (Fig 1) disposed outside the inner wall in plan view (Fig 1-3 and [0034] also note the flow of the exhaust shown in Fig 5).
Regarding claim 7 and 8, Amikura fails to teach the slits are offset from a line between the center of the exhaust pipe and the center of the inner wall. This represents a mere rearrangement of the position of the wall by rotation of the wall. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to ensure the structures are not aligned because Amikura teaches the benefit of a blocked flow (Fig 5) and this represents mere rearrangement of the position of the slits.
Response to Arguments
Applicant's arguments filed 03/28/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p9) that the slit is not facing the stage surrounded by the inner wall. Examiner has adjusted the annotated version of Fig 4 to indicate that the slit is the slit in the lower inner wall which faces the substrate support (11b or 12b) that is surrounded by the inner wall. As shown in the annotated version of Fig 4, the grooves extend vertically upward from this at locations above the slits. Therefore, applicant’s arguments that the Amikura reference does not teach or render obvious the claim limitations is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0027672 teaches the moveable wall and liner (Fig 2-3)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716